Opinion by
Ekwall, J.
At the trial illustrative samples of the merchandise together with other exhibits were introduced in evidence. The assistant United States appraiser, who had examined this shipment, testified that he advisorily classified the commodity as waste but that upon instructions from the Bureau of Customs recommended free entry as a crude metallic mineral susbtance. The chief chemist of the customs laboratorjr at New York testified that the commodity is a crude metallic mineral substance and that it contains metal as such. The court held that from the evidence it is clear that this commodity contained metal as such. (Alpha Lux Co., Inc. v. United States, 27 C. C. P. A. 162, C. A. D. 79, cited.) 'It was held that the term “crude” as used in tariff legislation is a relative term, its meaning depending on its use in the context. (Fynaut & Popek v. United States, 23 id. 265, T. D. 48112, United States v. Nichols Copper Co., 29 C. C. P. A. 186, C. A. D. 190, and United States v. United States Rubber Co., 30 id. 174, C. A. D. 269, cited.) Upon the record before us and following the authorities cited it was held that the instant commodity falls within the purview of paragraph 1664 and is entitled to free entry thereunder as a metallic mineral substance in a crude state.